Felton, C. J.
In an action on a bond to keep the peace as provided for in Code § 76-202, where the sole issue is whether the party requiring the bond was guilty of provoking by his own conduct the violation of the bond by the other (Code § 76-203), and where the evidence is in conflict as to this issue, the jury’s finding for the defendant is authorized, and the court did not err in overruling the motion for new trial on the general grounds.

Judgment affirmed. Quillian and Nichols, JJ., concur.